IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN RE: M.B. AND M.M.                         : No. 90 MM 2017
                                             :
                                             :
PETITION OF: A.B.                            :


                                        ORDER



PER CURIAM

      AND NOW, this 6th day of July, 2017, the Petition for Leave to File a Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to submit

the already-prepared Petition for Allowance of Appeal within five days.